                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:04-cr-00161-GCM-DCK
 UNITED STATES,

                 Plaintiff,

     v.                                                         ORDER

 MARIO ALBERTO REYES,

                 Defendant.


          THIS MATTER comes before the Court on the Court’s own motion. Defendant Mario

Alberto Reyes filed a Motion for Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A) (Doc. No.

96). The Court instructs the Government to respond to this Motion within thirty (30) days of entry

of this Order.

          SO ORDERED.


                                     Signed: July 15, 2021
